DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1-5 are pending.  Claims 1-5 are rejected herein.  This is a First Action on the Merits.
Claim Suggestions
The chemical formulas in claim 2 do not affect the scope of the claim and they are not used elsewhere in the claim set, therefore the Examiner recommends removing them so that the claims have a cleaner appearance.
Claim Objections
Claim 5 is/are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  Accordingly, the claim 5 has not been further treated on the merits.
Regarding claim 5:  Please see MPEP § 608.01(n) regarding proper claim dependence.
Claim(s) 1 and 2 is/are objected to because of the following informalities.  Appropriate correction is required.
Regarding claims 1 and 2:  A claim should begin with a capital letter and end with a period, therefore the additional capital letter in “One” in line 3 should not be there.  This is also true of “One” in line 2 of claim 2.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:  The term “selectively” is indefinite because it is unclear how this term affects the scope of claim 1.  It is inherent that detecting atmospheric methane concentrations will have to selectively detect the methane from amongst all the other gases, therefore if this is what is meant by “selectively”, then the term is unnecessary and should be removed.  Any other meaning cannot be determined.  The claim has been examined as if the term “selectively” were not present.
Regarding claim 1:  “Accurately” is a relative term whose scope cannot be determined.  The device is accurate by what standard?  The claim has been examined as if the term “accurately” were not present.
Regarding claims 1 and 2:  The terms “low-power” and “low cost” are relative terms whose scope cannot be determined.  What is the standard being applied?  The claims have been examined as if these terms were not present.
Regarding claim 2:  The term “Optionally” makes the claim indefinite because it is unclear if the recited structure is required by the claim.  The claim has been examined as if the term “Optionally” were not present.
Regarding claim 2:  The term e.g. means “for example” therefore it is unclear if the recited gases are within the scope of the claim.  In other words, it is unclear if the required sensor needs to be able to detect one of the gases listed, or if the gases listed are simply examples of “gases of interest” or “potential interferences”.  If the listed gases are only examples, then they should be removed from the claim.  If they are required then definite language such as “further comprising one or more sensors for detecting at least one of hydrogen sulfide, carbon monoxide, etc.” should be used.  Furthermore, “and/or” is further indefinite because it is unclear if the further structure is required.  The claim has been examined as if it requires at least one additional sensor for at least one of the gases listed.
Regarding claim 4:  Claim 4 recites “Cloud-based software to archive the data”, but there is no antecedent basis for “the data”.  There is no recitation of where the data is coming from.  It appears that claim 4 should depend on claim 1 and should be claimed as “a non-transitory computer-readable medium for operating the device of claim 1, wherein…” or similar such language.  Furthermore, the language of is indefinite 4 is indefinite in that it recites “software that…” instead of positively reciting particular steps that are being performed.
Regarding claim 5:  Claim 5 recites “The application of a network”.  It is unclear what statutory class “the application of a network” is.  If it is a method claim, it should positively recite that it is a method.  If it is a method, it should positively recite a sequence of method steps.
Regarding claims 2, 3, and 5:  These claims are indefinite for depending from an indefinite claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by ARMITAGE (US Pub. 2020/0333307).
Regarding claim 1:  As best understood, ARMITAGE discloses:  A device (108 in FIG. 2) to selectively and accurately quantify atmospheric CH.sub.4 concentrations (para. 3, 69, 80), comprised of: One or more low-power, low-cost CH.sub.4 sensors (para. 80), a temperature sensor (para. 82), a relative humidity sensor (para. 82), a data logger (para. 110), a telemetry capability for wireless communication off-site to a cloud-based server (para. 112, 114, 117), a renewable power source (solar panel in para. 74) and battery (para. 74) for unattended, remote, off-grid operation.
Regarding claim 2:  As best understood, ARMITAGE discloses:  Optionally, the device as in claim 1, further comprising: One or more low-power, low-cost sensors for other gases of interest, e.g., hydrogen sulfide (H.sub.2S) (para. 80), and/or potential interferences in the CH.sub.4 measurement, e.g., carbon monoxide (CO), hydrogen (H.sub.2), methanol (CH.sub.3OH), ethanol (CH.sub.3CH.sub.2OH). acetone ((CH.sub.3).sub.2(CO)), and other hydrocarbons such as ethane (C.sub.2H.sub.6) (para. 80), propane (C.sub.3H.sub.8) (para. 80), isomers of butane (C.sub.4H.sub.1) (para. 80) and longer-chain hydrocarbons.
Regarding claim 3:  As best understood, ARMITAGE disclose:  a wind speed and direction sensor (para. 82).
Regarding claim 4:  As best understood, ARMITAGE discloses:  Cloud-based software (cloud server in para. 88) to archive the data (para. 117), process detector signals (para. 98), apply calibration data (para. 98) to calculate chemical mixing ratios, and derive leak rates (para. 112. 152), as well as software that displays raw and processed data as time series, permits data download in various file formats, and produces geolocated results showing probable leak locations (para. 7, 118) and magnitudes, and finally, software that produces automated alerts triggered from calculated leak rates that exceed user-selectable threshold values (para. 112).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Several references have been added to the Notice of References Cited for teaching remote methane monitors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL J KOLB/Examiner, Art Unit 2855